        CASE 0:19-cv-03051-SRN-HB Document 95 Filed 06/10/20 Page 1 of 2

Brock Fredin
Hudson, WI 54016 ● Phone: (612) 424-5512 ●
E-Mail: brockfredinlegal@icloud.com

                                                                               Date: June 10, 2020
BY ECF
Susan Richard Nelson
United States District Court
316 Robert St N
Saint Paul, MN 55101

        Re:      Fredin v. Miller et al., Case No. 19-CV-3051-SRN-HB

Dear Ms. Nelson:

I am outraged that this Court yet again facilitated Defendants violent kidnapping, torture, assault
by dismissing this action. I write to request leave to file a reconsideration of the dismissal dated
June 10, 2020.1 Eevidence indicates that the Court will deny the request and continue its attacks
against me to conceal Defendants violence. This includes concealing Defendants felony
obstruction and tampering.

Based on the evidence, the record of the case and recent nation-wide protests stemming from
Minneapolis police violence, this Court had an affirmative duty to intervene years ago. It is
unfathomable that this Court was aware of Defendants violence within the City of Minneapolis
and failed to act. Indeed, this is the same kind of behavior that effectively permitted the violent
culture within the City of Minneapolis that led to the murder of George Floyd. Instead, this Court
sat back and literally watched as I was violently tortured. I am patently outraged by this Court’s
actions. Furthermore, I am demanding to know why Defendant Miller, Schaefer, Middlecamp,
Green, and Mayer have not been referred for prosecution. This constitutes a clear abuse of the
Court’s judicial canons where the Court’s collateral objective in seeking to ignore my pleas was
to wrongfully maintain Defendant Middlecamp’s role as a Special Assistant United States
Attorney, prevent embarrassment to the United States Attorneys’ Office for the District of
Minnesota, and to further inflict harm on me. Perhaps most egregious of all, clear evidence
indicates Ms. Bowbeer made significant donations to Defendant Schaefer’s place of business to
support her research. In response to my claims, Ms. Bowbeer has failed to recuse herself and
instead attempted to mock and denigrate me by knowingly entering sanctions on the anniversary
of my mother’s death. This retaliatory behavior must be documented and preserved by the Court’s
clerks because it will be an exhibit in Professional Responsibility Complaints against the Court’s
clerks for failure to report the Court’s bias. By and through the Court’s outrageous attacks on me,
it is tainting its own legacy.

Sadly, this Court aligns itself with factions facilitating Minneapolis Police collusion, violence and
murder just a week prior to nationwide protests over violence within the City of Minneapolis. It
allows Marsh Halberg, the current lawyer/firm representing Minneapolis Police Officer Derek
Chauvin, to commit malpractice in an effort to mitigate liability for the Minneapolis and Saint Paul

        1
        Docket No. 94 is an error. It was meant as a leave request seeking permission to file a
motion for reconsideration. I have emailed the Clerk’s office to remove the filing.
        CASE 0:19-cv-03051-SRN-HB Document 95 Filed 06/10/20 Page 2 of 2

                           Fredin v. Miller et al., Case No. 19-CV-3051-SRN-HB                      Page 2 of 2


police department and to inflict overwhelming financial and emotional harm on me. A week prior
to nation-wide protests over Minneapolis violence stemming from the same or similar conduct,
this Court mocked me for being tortured, kidnapped, and assaulted by Defendants conduct within
the City of Minneapolis. The Court’s tone-deaf approach ignores the fact that this actually
happened. The Court abused me in suggested that bringing a malpractice lawsuit over patently
obvious misconduct was maybe “frivolous” because I did not yet secure an expert opinion on the
issue. And, again, this is the same firm representing former Minneapolis Police officer Derek
Chauvin. In effect, this Court was implying that the firm representing Derek Chauvin should be
able to commit malpractice to conceal violent misconduct – which is similar to Defendants violent
misconduct - within the City of Minneapolis. Defendants misconduct is almost even more
outrageous in some respects. On April 28, 2017, Defendants used the Minneapolis Police to go
into a different state to literally put a knee on my neck. I woke up to Defendants thugs putting
actual knees on my neck within his own home. This Court systematically papered over and
concealed massive violence and corruption stemming from both Minneapolis and Saint Paul
police. I tried to warn the Court about the violence and corrupt culture within Minneapolis and
Saint Paul for years. Throughout this process, the Court engaged in a strategy to deny discovery,
censor docket entries, threaten the First Amendment, ignore state court judicial misconduct,
endorse legal malpractice, and incentivize Defendants leaking of discovery productions, which
created new smear campaigns designed to largely torpedo my ability to maintain a career or to
retain a lawyer. In looking at the Court’s place in history, it is on the absolute wrong side.2 Its
legacy is tainted forever particularly because throngs of reporters have already received news that
Derek Chauvin’s lawyers were sued for malpractice where this Court sat back and endorsed actions
so that yet another defenseless citizen could be tortured, assaulted, and destroyed by Defendants
misconduct within the City of Minneapolis. This Court’s conduct is littered with failures to report
Defendants violence to the Federal or state Professional Responsibility Boards, the Minnesota
Human Rights Commission3, and make proper referrals to various others.

I will be filing a new lawsuit specific to the fifty-year (50) petitions Defendants fraudulently
brought against me. I will not cease until Defendants face accountability for their violent
actions. In the Court’s denial to this motion for reconsideration, I am requesting that the Court
acknowledge whether Ms. Bowbeer has recused herself over donations to Defendant Schaefer’s
research. Indeed, this Court is encouraged to immediately recuse itself from any pending action
involving me based on its patently outrageous attacks and clear bias.


                                                                         Sincerely,

                                                                         s/ Brock Fredin
                                                                         Brock Fredin
         2
          I have already alerted every ranking member of the Senate Judiciary Committee to the
Court’s outrageous attacks on me as a United States Citizen. I will continue to do so every week
for the rest of my life. The Court facilitated violence from the City of Minneapolis. The same
behavior that led to nation wide outrage over the murder of George Floyd.
         3
            As a result, I will be filing professional responsibility complaints against each law clerk for the Court’s
failure to intervene. Make no mistake, the Court’s failure to intervene is patently outrageous. It is unfathomable
that Defendant Lindsey Middlecamp, Schaefer, Green, Miller, and Mayer have not been prosecuted.
